Opinion.— In disposing of this appeal it becomes necessary to construe that section of our statute giving to landlords a lien on the property of the tenant for rents due and *374to become clue, for any residence or store-house or other buildings, in conjunction with the contract of lease upon which the appellant predicates his rights. See art. 3122, K. S.
The point presented bj?- appellant and urged as ground for reversal is this: That under the provisions of this contract of lease, and by virtue of the above article, he had a preference lien upon all the property of the tenant in the rented house for the payment of the rent due, accruing and to become due under contract. We do not so construe the statute. Such a construction would apply to a lease of fifty years as well as three years. As to writs of injunction, see K. S., art. 28S0. We are of the opinion that the court did not err in quashing the writ of sequestration and in dissolving the writ of injunction, and, as the court had no jurisdiction of appellant’s claim, it correctly sustained the demurrer and dismissed the petition.
Judgment affirmed.